Citation Nr: 1549265	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-27 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the Veteran timely perfected an appeal of a September 2007 rating decision denying service connection for residuals of uterine ablation, to include dysmenorrhea and metrorrhea.  

2.  Entitlement to service connection for residuals of uterine ablation, to include dysmenorrhea and metrorrhea.  

3.  Entitlement to an initial compensable rating for bilateral breast reduction with numbness in scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

As concerning the claim for service connection for residuals of uterine ablation, a September 2007 rating decision, in pertinent part, denied service connection for residuals of uterine ablation.  A subsequent September 2009 administrative determination found that the Veteran had not perfected her appeal of that September 2007 decision because her April 2009 substantive appeal (VA Form 9) was untimely.  The Veteran disagreed with this determination and perfected her appeal of the issue of the timeliness of her substantive appeal in July 2010.  See July 2010 VA Form 9.  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).  

With regard to the issue of entitlement to higher rating for breast reduction residuals, a May 2008 rating decision granted service connection for bilateral breast reduction secondary to back pain with numbness in scars, and assigned a noncompensable (0 percent) rating effective February 1, 2007.  The Veteran perfected an appeal of this issue to the Board.  See April 2010 VA Form 9.  See also 38 C.F.R. §§ 20.200, 20.201, 20.302.

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record.

The issue of entitlement to service connection for residuals of uterine ablation, to include dysmenorrhea and metrorrhea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at her September 17, 2015 hearing that she would like to withdraw her appeal regarding entitlement to an initial compensable rating for her service-connected bilateral breast reduction residuals.

2.  The Veteran submitted a claim for service connection for residuals of uterine ablation in April 2007; her claim was denied in a September 2007 rating decision and she initiated the appeal process with the submission of a timely notice of disagreement (NOD) later that same month.

3.  A May 2008 letter notified the Veteran that her claim for service connection for residuals of uterine ablation remained denied and stated that she had "one year from the date of this letter to appeal the decision"; a simultaneously issued statement of the case (SOC) notified her that she "must file [her] appeal . . . within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."



4.  In April 2009, more than one year after the September 2007 rating decision and more than 60 days after issuance of the May 2008 statement of the case (SOC) confirming the denial, the Veteran submitted a substantive appeal (VA Form 9) reflecting her desire to continue her appeal of the denial of service connection for residuals of uterine ablation.

5.  The Veteran asserts that she was confused by the varied and seemingly contradictory instructions that she received and that she was unable to clarify the timelines pertaining to the filings necessary to perfect her appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to an initial compensable rating for bilateral breast reduction secondary to back pain with numbness in scars have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The Veteran did not submit a timely substantive appeal, but waiver of timeliness is warranted under the circumstances of this case.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2015); Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  The Veteran withdrew the appeal of her claim of entitlement to an initial compensable rating for bilateral breast reduction residuals on the record at the September 2015 Board hearing.  38 C.F.R. § 20.204(b)(1).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


II.  Timeliness of April 2009 Substantive Appeal

In order to perfect an appeal to the Board, a substantive appeal (VA Form 9 or equivalent statement) must be submitted within 60 days of the date of mailing of the SOC or the remainder the one-year period from the date of mailing of notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  However, a timely filed substantive appeal is not a jurisdictional bar to Board review, and thus it is within the Board's discretion to waive the issue of timeliness under appropriate circumstances.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  The AOJ may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  The Board may address in the first instance whether a substantive appeal was adequate and timely at any stage in a proceeding before it, regardless of whether the AOJ addressed this issue.  38 C.F.R. § 20.101(d) (2015). 

Turning to the facts, a September 2007 rating decision initially denied service connection for residuals of uterine ablation.  The Veteran initiated the appellate process by timely submitting an NOD in September 2007.  See 38 C.F.R. § 20.200 (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201, 20.302(a) (setting forth requirements and time limits for submitting an NOD).  

Eight months later, in May 2008, the RO sent the Veteran a letter that notified her of its "decision on [her] Notice of Disagreement received on September 13, 2007."  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2015) (setting forth requirements for issuing an SOC upon receipt of an NOD).  Specifically, that letter stated that her claim for service connection for residuals of uterine ablation continued to be denied, but her claim of entitlement to service connection for residuals of bilateral breast reduction surgery was granted.  See May 2008 Notification Letter.  The letter enclosed copies of the SOC denying her uterine ablation claim, and also of the rating decision granting service connection for bilateral breast reduction residuals.  See May 2008 Notification Letter ("We have enclosed a copy of your Rating Decision and Statement of the Case for your review."); May 2008 SOC; May 2008 Rating Decision.  

The May 2008 notification letter explicitly stated that "[the] Rating Decision, Statement of the Case and this letter constitute our decision based on your Notice of Disagreement received on September 13, 2007." (emphasis added).  Under the heading "What You Should Do If You Disagree With Our Decision," the RO instructed that "if you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision."  (emphasis in original).  The letter further stated that additional "continuing appeal rights" concerning the uterine ablation claim could be found in the SOC.  

A cover letter attached to the SOC stated that the Veteran "must file [her] appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter noting [her] of the action that [she has] appealed.  If we do not hear from you within this period, we will close your case." See May 2008 SOC Notification Letter (emphasis in original).

In April 2009, more than one year after the September 2007 rating decision and more than 60 days after issuance of the May 2008 statement of the case (SOC) confirming the denial, the Veteran submitted a substantive appeal (VA Form 9) reflecting her desire to continue her appeal of the denial of service connection for residuals of uterine ablation.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (concerning the time limits for filing a substantive appeal).  Significantly, at that time, she also submitted a Form 9 concerning the 

noncompensable initial rating assigned to her bilateral breast reduction residuals, which the RO treated as a timely NOD with the May 2008 rating decision.  See May 2009 Notification Letter ("Our records show that you filed a notice of disagreement with the Department of Veterans Affairs (VA) decision of May 2, 2008.").

The Veteran does not maintain that her VA Form 9 was timely filed.  Rather, she testified that she was confused by the varied and seemingly contradictory instructions that she received throughout the pendency of the claim and that, although she attempted to clarify the timelines for filing the necessary appellate documents by calling the RO, she was unable to do so.  See September 2015 Board Hearing Testimony (in which the Veteran and her husband testified that they attempted to follow the confusing and contradictory timelines and that they believed that they complied with the requirements for initiating and perfecting her appeal).  

The Board finds the Veteran and her husband to be credible in their assertions concerning her earnest belief that she was in compliance with the requirements.  Furthermore, these assertions are bolstered by the fact that she simultaneously submitted substantive appeals concerning both claims addressed in her September 2007 NOD within one year of the issuance of the May 2008 decisions.  See April 2007 VA Form 9 (concerning her uterine ablation claim); April 2007 VA Form 9 (regarding the rating for her breast reduction residuals).  

Under these circumstances, given the ambiguous and unclear instructions contained in the RO's May 2008 notification letters, considering the Veteran's credible assertions concerning her confusion as to the timelines for filing her substantive appeal, and in light of her obvious effort to comply with the stated requirements in the submission of her substantive appeal, the Board will waive the issue of timeliness of the substantive appeal.  See Percy, 23 Vet. App. at 44-46.  

Accordingly, the denial of service connection for residuals of uterine ablation is properly on appeal before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 . 


ORDER

The appeal as to the claim of entitlement to an initial compensable rating for bilateral breast reduction with numbness in scars is dismissed.

The issue of entitlement to service connection for residuals of uterine ablation, to include dysmenorrhea and metrorrhea, is properly on appeal before the Board; the appeal is granted to this extent only.


REMAND

While the Board sincerely regrets the delay, further development is necessary to ensure an informed decision, and to afford the claim every due consideration.

Here, although the April 2007 VA examination briefly addressed the residuals of the Veteran's in-service uterine ablation, the Veteran has not been provided an adequate VA examination of her claimed uterine ablation residuals.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (stating that, to be adequate, an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (finding that "[e]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"). 

In this regard, the April 2007 VA examiner noted the Veteran's history of "complete ablation of uterine cavity" in 2005.  However, the examiner failed to provide any further evaluation or opinion as concerning the nature or likely etiology of any residual manifestations of this procedure.  Specifically, physical examination of the female genitourinary system was "[d]eferred" and no "kidney-ureter-bladder (KUB)" testing was performed.  Additionally, in the absence of any diagnostic testing or evaluation, the basis for the VA examiner's diagnosis of "[m]enorrhagia and dysmenorrhea status post uterine ablation with no further vaginal bleeding" is unclear.  Accordingly, reexamination is warranted for an adequate opinion addressing the nature and likely etiology of the Veteran's claimed uterine ablation residuals.  See Barr, 21 Vet. App. at 312; Stefl, 21 Vet. App. at 125. 

Finally, as the case is being remanded, the RO/AMC should also obtain any outstanding VA treatment records and any additionally identified  private treatment records concerning her uterine ablation residuals.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting her to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to her claims.  She should be invited to submit this evidence herself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, she must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain all outstanding records of VA treatment and associate them with the electronic claims file.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) concerning her residuals of uterine ablation, to include dysmenorrhea and metrorrhea.  The Veteran's Virtual VA and VBMS electronic claims file, as well as a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner(s).  The examination report(s) must reflect that such a review was undertaken.

The examiner(s) must elicit a full history from the Veteran as concerning her claimed genitourinary conditions.  The examination(s) should also include any necessary diagnostic testing or evaluation, i.e. kidney-ureter-bladder (KUB) testing, X-ray and/or magnetic resonance imaging (MRI) studies, ultrasound imaging, computed axial tomography (CAT) scanning, etc., and all clinical findings should be reported in detail.

After reviewing the file and examining the Veteran, the examiner(s) should diagnose and describe all current disorders of the genitourinary system found to be present.

As to each identified condition, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting her genitourinary system had its clinical onset during service or is in any way related or attributable to any in-service disease, event, or injury, to include her 2005 uterine ablation.  

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand.  If any directive has not been fully addressed, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


